Case 2:20-cv-04211-RGK-MRW Document6 Filed 06/16/20 Page 1iof5 Page ID #:20

Co ON HD UU Sf WY NY

No NYO NY NY NY NY NY YN NO FF —- FF | Se eRe OO
on DN MN FP WO NY KS& COD CO WOH ADA UH BW NY KH CO

 

GUSTAV W. EYLER

Director, Consumer Protection Branch

LINDA I. MARKS (SBN 098761)

Senior Litigation Counsel

U.S. Department of Justice

Consumer Protection Branch
450 Fifth Street, NW, Suite 6400S
Washington, D.C. 20001
Telephone: (202) 307-0060
Facsimile: (202) 514-8742
Email: Linda.Marks@usdoj.gov

NICOLA T. HANNA

United States Attorney

DAVID M. HARRIS, AUSA

Chief, Civil Division

DAVID K. BARRETT, AUSA

Chief, Civil Fraud Section

LISA A. PALOMBO, AUSA (SBN 169119)

Room 7516, Federal Building
300 North Los Angeles Street
Los Angeles, California 90012
Telephone: (213) 894-4042
Facsimile: (213) 894-7819
E-mail: Lisa.Palombo@usdoj.gov

Attorneys for Plaintiff United States of America

JS-6

UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA

WESTERN DIVISION

UNITED STATES OF AMERICA,
Plaintiff,
Vv.

OVNAN CHALIKYAN, individually,

Defendant.

No. 2:20-cv-04211 RGK-MRW

BSED STIPULATED
RDER FOR PERMANENT
INJUNCTION AND FINAL JUDGMENT

 
Case 2:20-cv-04211-RGK-MRW Document6 Filed 06/16/20 Page 2o0f5 Page ID#:21

Oo ren HD vA FSF W NY

NO NO MPO NH NY HW ND ND NY HK KF Ke KP KF RE
oN DN UN Ph WY NY KK CO OBO wOeNAN KD UH FP W NY KF O&O

 

Plaintiff United States of America (the “United States”) commenced this action
against defendant Ovnan Chalikyan (“Defendant”) by filing a civil Complaint seeking an
injunction pursuant to 18 U.S.C. § 1345 and the Court’s equitable powers. The United
States and Defendant stipulated to the entry of a Stipulated Order for Permanent
Injunction (“Order”), lodged concurrently with this Stipulation, with the terms and
provisions below to resolve the claims in the Complaint. Defendant, pro se, enters in to
this Stipulation freely and without coercion and acknowledges that Defendant has read
the provisions of the Order, understands them, and is prepared to abide by them.
Defendant waives service of the Complaint and Summons.

NOW, THEREFORE, it is ORDERED as follows:

I. FINDINGS

Plaintiff and Defendant stipulate to the following findings:

A. — This Court has jurisdiction over this matter and the parties pursuant to 18
U.S.C. § 1345 and 28 U.S.C. §§ 1331 and 1345. Venue is proper in this
District under 28 U.S.C. § 1391(b)(1) and (2) because the defendant resides
in this district and because a substantial part of the events or omissions
giving rise to the claims alleged in the Complaint occurred in this district.

B. The United States seeks injunctive relief pursuant to 18 U.S.C. § 1345.

C. This Stipulation is neither an admission of liability by Defendant, nor a
concession by the United States that its claims are not well founded. Only
for purposes of this action, Defendant admits that the Court has jurisdiction
as to Defendant and as to this action.

Il. DEFINITIONS
For purposes of this Order, the following definitions apply:

A. “Defendant” means Ovnan Chalikyan.
B. “Person” means an individual, a corporation, a partnership, or any other
entity.

 
C

Co mo IN BD Wn FP W NY

NO bw HO HN KH HN NHN ND ND HH HK KH HK HK KF FOS
oN TN MN HR WD HY KY CO OHO OWA HN A FP W HY KY O&O

ase 2:20-cv-04211-RGK-MRW Document6 Filed 06/16/20 Page 30f5 Page ID #:22

C. “Funds” include any currency, check, money order, stored value card,
stored value card numbers, bank wire transmission or other monetary value.

D. “Prize promotion fraud” means a plan, program, promotion, or campaign
that is conducted to mislead a prospective victim or victims to believe that
they have won, or may or will win or receive, a sweepstakes, contest,
lottery, prize, inheritance, money, property, or other thing of value,
contingent on the victim providing, or providing a means of accessing or
obtaining, any fee.

E. “Money transmitting business” refers to a person who, for a fee or other
remuneration, receives funds from one person for the purpose of
transmitting the funds, or providing access to the funds, to another person.

F. “Fee” refers to a payment or compensation of any kind regardless of how
the payment or compensation is labeled, including but not limited to
processing fees, service fees, expediting fees, purchase fees, nominal fees,
symbolic payments, gifts, and gratuities.

Il. PROHIBITED CONDUCT

IT IS ORDERED that Defendant is PERMANENTLY PROHIBITED,
RESTRAINED, and ENJOINED from, directly or indirectly, engaging, participating or
assisting in any prize promotion fraud and money transmitting business.
IV. ORDER ACKNOWLEDGEMENTS

IT IS FURTHER ORDERED that within five (5) days after entry of this Order,
the Defendant is ordered to submit to Postal Inspector Sandra Stewart a written
acknowledgement of receipt of this Order sworn under penalty of perjury. The statement

shall be addressed to:

 

 
Cc

Co ON KH UH FP WW NY

oN DN SH WN KH CO UO HAHN KD FSF WY NY FF &

U.S. Postal Inspection Service
Los Angeles Division

P.O. Box 2000

Pasadena, CA 91102

and approved by the Court.

SO STIPULATED AND AGREED:

GUSTAV W. EYLER

/s/ Linda I. Marks

LINDA I. MARKS (SBN 098761)
Senior Litigation Counsel

U.S. Department of Justice
Consumer Protection Branch

450 Fifth Street, NW, Suite 6400S
Washington, D.C. 20001
Telephone: (202) 307-0060
Facsimile: (202) 514-8742

Email: Linda.Marks@usdoj.gov

 

U.S. Postal Inspector Sandra Stewart

Director, Consumer Protection Branch

ase 2:20-cv-04211-RGK-MRW Document6 Filed 06/16/20 Page 4of5 Page ID #:23

Vv. MODIFICATION OF THE ORDER
This Order shall not be modified except in writing by Plaintiff and the Defendant

VI. RETENTION OF JURISDICTION

IT IS FURTHER ORDERED that this Court retains exclusive jurisdiction of this

matter for purposes of construction, modification, and enforcement of this Order.

FOR PLAINTIFF UNITED STATES OF AMERICA

Date:

 

 
Cc

oO ON KH A FP WY NHN =

wo wo NH NH NHN HY NY WN NO YH KF KY YK KF KF KO Rr hl
oN DK UN BR WO NYO KH CO OHO ON HD A fF WY NY | CO

ase 2:20-cv-04211-RGK-MRW Document6 Filed 06/16/20 Page5of5 Page ID#:24

FOR DEFENDANT OVNAN CHALIKYAN

 

Date: G2 EG PFO

 

 

SO ORDERED:

fy Reena

UNITED STATES DISTRICT JUDGE

Dated: June 16, 2020

 

 

 
